900 F.2d 250Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rexford Garland CASSIDY, Plaintiff-Appellant,v.Warden SAMBERG;  D.T. Mahon;  Lieutenant Healey;  LieutenantParker;  Sergeant Monett, O.I.C.;  Major Lawson;Correctional Officer Hill, Defendants-Appellees.
No. 89-7803.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 30, 1990.Decided March 14, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, United States Magistrate.  (C/A No. 87-605-A-R).
Rexford Garland Cassidy, appellant pro se.
William W. Muse, Assistant Attorney General, for appellees.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL, K.K. HALL, and SPROUSE, Circuit Judges.
PER CURIAM:


1
Rexford Garland Cassidy appeals from the magistrate's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the magistrate's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate.*   Cassidy v. Samberg, C/A No. 87-605-A-R (E.D.Va. Sept. 25, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Although the magistrate failed to discuss Cassidy's claims that he was punished for other inmates' wrongdoing when he was housed in protective custody segregation and that his confinement in protective custody segregation constituted unreasonable punishment, his claims are without merit.   Cf. Breedon v. Jackson, 457 F.2d 578 (4th Cir.1972) (amount of protection an inmate need be accorded is largely discretionary)